FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CESAR JERONIMO GOMEZ,                            No. 10-71486

               Petitioner,                       Agency No. A071-579-210

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Cesar Jeronimo Gomez, a native and citizen of Nicaragua, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for a waiver of

inadmissibility under 8 U.S.C. § 1182(h) and for adjustment of status. Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

including due process claims, Vargas-Hernandez v. Gonzales, 497 F.3d 919, 921

(9th Cir. 2007), and we deny in part and dismiss in part the petition for review.

      The IJ did not use an incorrect legal standard in concluding that Gomez’s

conviction under California Penal Code § 245(a)(1) constituted a “violent or

dangerous crime” requiring him to meet a heightened hardship standard. See

8 C.F.R. § 1212.7(d); Tokatly v. Ashcroft, 371 F.3d 613, 621 (9th Cir. 2004) (the

agency may “look to probative evidence outside the record of conviction in

inquiring as to the circumstances surrounding the commission of a crime in order

to determine whether a favorable exercise of discretion is warranted”) (alterations

and citation omitted). We lack jurisdiction to review the IJ’s discretionary

determination that Gomez’s conviction constituted a violent or dangerous crime.

Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir. 2007).

      Gomez’s contention that the IJ violated due process by considering

impermissible factors and by disregarding some of his hardship evidence is not

supported by the record.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-71486